Citation Nr: 0421240	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a benign chromophobe 
adenoma of the pituitary gland, status post excision, as a 
result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:  Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1950 to June 1952.  His claim originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
service connection for a benign pituitary tumor as a result 
of exposure to ionizing radiation.

The Board initially denied this claim in March 1990, based 
upon a finding that pituitary tumors were not subject to 
presumptive service connection because of radiation exposure.  
In June 1992, however, the RO notified the veteran that he 
might be eligible to request readjudication of his claim 
based on changes in the law. In August 1995, the RO 
reconsidered the veteran's claim on a de novo basis and again 
denied the claim, giving rise to the instant appeal.  

The record shows that the Board remanded the case for 
additional development in March 1996, and that the RO 
completed such development prior to returning the case to the 
Board.  The Board remanded the case again in February 2000 to 
schedule a requested hearing for the veteran before a Member 
of the Board.  In July 2000, however, the veteran indicated 
that he wished to cancel his hearing request and have the 
case forwarded to the Board for review.  The Board issued a 
decision in September 2000 denying his appeal, which the 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  A July 11, 2001, Court Order 
granted the unopposed Appellee's Motion for Remand and 
vacated the Board's September 2000 decision.  

The basis of the motion to remand was for readjudication of 
the claim in light of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)].  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal addresses a reopened claim, the revised regulations 
pertaining to reopened claims are applicable to this appeal.  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (August. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."  To 
comply with the aforementioned VCAA requirements, the RO must 
satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).  

Thereafter, a May 2002 Board decision readjudicated the claim 
with consideration of the VCAA and again denied the claim.  
The veteran appealed to the Court, and a May 7, 2003, Court 
Order granted a Joint Motion for Remand and vacated the 
Board's May 2002 decision.  The basis of the motion to remand 
was inadequate reasons and bases supporting the Board's 
conclusion that there had been sufficient compliance with the 
VCAA and a conclusion that the duty to notify had not been 
satisfied.  

Following the return of the case to the Board, the veteran's 
representative was notified by Board letter of July 11, 2003, 
that the case had been received at the Board; that he had the 
right to submit additional argument and/or evidence in 
support of the appellant's appeal before the RO proceeded 
with readjudication.  

In light of the Joint Motion for Remand, the Board again 
remanded the case to the RO by order of October 2003 to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to- assist provisions enacted by the VCAA.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In its October 2003 remand order, the Board noted that the RO 
had not had an opportunity to review the case since it was 
sent to the Board in 1999.  Therefore, a VCAA letter had not 
been sent to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, and whether VA would assist him in any 
manner. 

In that remand order, the Board noted that the August 1995 
opinion by VA's Assistant Chief Medical Director for Public 
Health and Environmental Hazards indicated there is a lack of 
scientific evidence showing a relationship between radiation 
exposure and development of pituitary tumors.  The Board 
called attention to recent studies which have suggested the 
methodology used by the Defense Threat Reduction Agency for 
estimating radiation doses underestimates the upper bounds of 
such doses.  The Veterans Benefits Administration (VBA) has 
provided formal guidance for review of previously denied 
radiation claims.  See VBA Fast Letter 03-31 (October 17, 
2003) providing that review of previously denied claims is 
warranted where the claim was denied on a basis that the dose 
estimate was insufficient to establish that the exposure 
caused the claimed disability.  Although that does not appear 
to be the case here, the Board referred that issue to VBA to 
determine whether another dose estimate should be obtained in 
this case.  

In addition, the RO was directed to review the claims file 
and ensure that all notification and development action 
required by the VCAA were completed with respect to the 
claim.  In particular, the RO was instructed to ensure that 
the notification requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, found at 38 C.F.R. § 3.159, 
were fully complied with and satisfied.  The RO was further 
asked to notify the veteran of what evidence, if any, he is 
to submit and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

By RO letter of March 17, 2004, the claimant and his 
representative were provided with the notices required under 
VCAA with respect to the claim for service connection for a 
benign chromophobe adenoma of the pituitary gland, status 
post excision, as a result of ionizing radiation exposure.  
That letter informed them of VA's duty to notify the claimant 
of the information and evidence necessary to substantiate the 
claim and to assist him in obtaining all such evidence.  That 
letter included an enclosure informing the claimant 
specifically what evidence was necessary to support his 
claim, and how VA would help him obtain such evidence.  In 
addition, that letter notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  

Further, the RO letter of March 17, 2004 informed the 
claimant and his representative that the VA would assist him 
in obtaining all relevant records not held by a Federal 
agency, including records from State or local governments, 
private doctors and hospitals, or current or former 
employers, and that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  He was asked to submit any evidence in 
his possession which was relevant to the issue on appeal, and 
was informed that he might take longer than 60 days to submit 
any additional evidence in support of his claim.  

The claimant submitted a Statement in Support of Claim (VA 
Form 21-4138) in April 2004 stating that he had no additional 
medical evidence to submit regarding the issue on appeal.  

The RO reviewed the entire record, and a Supplemental 
Statement of the Case was provided the claimant and his 
representative in April 2004 which notified him of the issue 
on appeal, the additional evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to claims based on exposure to ionizing radiation, 
the decision reached, and the reasons and bases for that 
decision.  In addition, that Supplemental Statement of the 
Case also notified the claimant and his representative of 
VA's duty to assist him by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The claimant responded by submitting a Statement in Support 
of Claim (VA Form 21-4138) in May 2004 stating that he had no 
additional medical evidence to submit regarding the issue on 
appeal.  He asked that his case be forwarded to the Board 
without waiting for expiration of the 60-day period.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The record shows that the development in this case has 
included development through the Defense Nuclear Agency, 
participation by the veteran in the Ionizing Radiation 
Registry, and a VA radiation review with a medical nexus 
opinion.  The veteran has been advised of the need to submit 
medical evidence to demonstrate that exposure to ionizing 
radiation during service caused his current disability of a 
benign chromophobe adenoma of the pituitary gland.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional treatment records or other evidence 
which has not been obtained.  The RO has obtained the 
claimant's complete service medical and personnel records, as 
well as all private or VA medical evidence identified by the 
claimant.  The veteran has been afforded a personal hearing 
before an RO Hearing Officer in April 1989, but has declined 
a hearing before a Veterans Law Judge of the Board of 
Veterans' Appeals.  

Neither the appellant nor his representative have currently 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant and his representative were fully notified and 
aware of the type of evidence required to substantiate the 
claim.  In view of the extensive factual development in the 
case, as demonstrated by the Board's March 1996, February 
2002 and October 2003 remands and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating this appeal.  
For those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).

The appellant was not provided with notices required under 
VCAA before the initial adjudication of the claim.  However, 
he was provided with notices required under VCAA in March 
2004, and, following that notice, he was given an opportunity 
to respond, fillowing which, the RO reviewed the entire 
record.  Therefore, the veteran has had both adequate notice, 
and an opportunity to respond following the notice.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2. The veteran was exposed to ionizing radiation while 
serving on active duty from March 1950 to June 1952.

3.  A benign chromophobe adenoma of the pituitary gland was 
first diagnosed after service in 1976 and was resected in 
1978.

4.  A benign chromophobe adenoma of the pituitary gland was 
not shown in service, or within one year after discharge from 
service, and the weight of the competent medical evidence 
demonstrates that this condition is not etiologically related 
to exposure to ionizing radiation or to any other incident of 
service.


CONCLUSION OF LAW

A benign chromophobe adenoma of the pituitary gland was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2003); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffered from a benign 
chromophobe adenoma of the pituitary gland, status post 
excision, as a result of exposure to ionizing radiation 
during his military service, specifically, participation in 
operation GREENHOUSE at Eniwetok, Marshall Islands, between 
1950 and 1951, and thereafter being at the ABLE site, a 
nuclear bomb plant at Sandia Base, Albuquerque, New Mexico, 
until July 1951.  He claims that service connection for a 
benign chromophobe adenoma of the pituitary gland,  is 
warranted because the medical evidence, including a favorable 
medical nexus opinion by a private physician, places the 
evidence in equipoise, so that reasonable doubt should be 
resolved in his favor to grant the claim.

I.  The Evidence

The veteran served on active duty in the United States Army 
from March 1950 to June 1952.  Correspondence from the 
Defense Nuclear Agency (DNA), dated in April 1995, states 
that the veteran was present at Operation GREENHOUSE, a U.S. 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground during April 8th through June 20th 1951, and 
that he was attached to the 516th Military Police Service 
Company at Eniwetok, Marshall Islands.

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease or injury 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d).  
In addition, service connection is also warranted for certain 
chronic conditions, which include a brain tumor which the 
Board construes as including a pituitary adenoma, which 
become manifest to a compensable degree (10 percent) within 
one year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). First, direct service connection can be 
established by showing that the disease or malady was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under  38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of a salivary gland, cancer 
of the urinary tract, and bronchiolo-alveolar carcinoma.  38 
C.F.R. § 3.309(d)(2) (2003).  Cancer of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, and 
cancer of the ovary were added, effective from March 26, 
2002.  See 67 Fed. Reg. 3612- 16 (Jan. 25, 2002) (codified at 
38 C.F.R. § 3.309(d)(2)(xvii)-(xxi)) (2003).

Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2) in an ionizing radiation 
exposed veteran may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  See 38 C.F.R. § 3.311(b).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  See 38 C.F.R. § 3.311(b)(4).

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons and the veteran 
subsequently develops a specified radiogenic disease within 
the specified time period, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health.  See 38 C.F.R. § 3.311(b), (c)(1).  If 
after such consideration the Under Secretary for Benefits is 
convinced sound scientific and medical evidence supports a 
conclusion that it is "at least as likely as not" that the 
disease resulted from in-service radiation exposure, the 
Under Secretary for Benefits shall so inform the RO in 
writing and set forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1)(i).  If the Under Secretary for Benefits 
determines there is "no reasonable possibility" that the 
disease resulted from in-service radiation exposure, the 
Under Secretary for Benefits shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1)(ii).

In this case, the record reflects that the veteran served on 
active duty from March 1950 to June 1952. Correspondence from 
the Defense Nuclear Agency states that the veteran was 
attached to the 516th Military Police Service Company at 
Eniwetok and was present at Operation GREENHOUSE, an 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground from April 8, 1951, to June 20, 1951. The 
veteran also reported that he was at the ABLE Site, a nuclear 
bomb plant at Sandia Base, Albuquerque, New Mexico, after 
Operation GREENHOUSE until July 1951. Service medical records 
made no reference to any treatment or finding pertaining to 
the endocrine system.

In connection with the veteran's initial claim for service 
connection, estimates of his probable radiation dose were 
obtained.  In correspondence dated in April 1982, the 
Department of the Army stated that the reconstructed exposure 
for the period of time the veteran spent on Eniwetok was 
estimated to be 3.8 rem gamma.  That agency reported in 
January 1987 that the dose estimate could range from a 
possible high of 3.52 rem gamma to a possible low of 2.34 rem 
gamma, with a probable dose of 2.93 rem gamma.

It appears from the evidentiary record that the veteran was 
first diagnosed with a tumor of the pituitary gland in 1976.  
A VA discharge summary shows that the veteran was admitted 
between October and December 1978 and underwent a trans-
sphenoidal resection of a pituitary chromophobe adenoma in 
November 1978.  At that time, it was noted that the tumor was 
first detected approximately two years previously and was 
treated with radiation.  No medical opinion is contained in 
this summary as to the etiology of the pituitary tumor.

The record shows that the veteran has undergone evaluation 
and treatment of the tumor at various times since 1978.  The 
veteran underwent a Special Nuclear Exposure examination by 
VA in June 1982.  VA hospitalization reports dated in January 
1979, December 1986, January 1987, and January 1988, as well 
as VA outpatient treatment reports, show treatment for the 
veteran's status post pituitary tumor resection.  The veteran 
was also treated for this condition at the University of 
Nebraska Medical Center from April to June 1994.  None of 
these reports, however, discuss the etiology or date of onset 
of the veteran's pituitary tumor.

In connection with the veteran's current claim, additional 
estimates of the veteran's probable radiation dose were 
obtained.  An April 1995 letter from the Defense Nuclear 
Agency stated that a search of dosimetry data revealed no 
record of radiation exposure for the veteran.  It pointed 
out, however, that a scientific dose reconstruction revealed 
that the veteran would have received a probable dose of 2.74 
rem gamma, with an upper bound of 3.3 rem gamma.  In a July 
1995 letter, that agency explained that the veteran's 
activities during Operation GREENHOUSE had resulted in a 
reevaluation of radiation exposure potential provided in its 
earlier letter.  The veteran's revised probable dose was 
2.825 rem gamma, with an upper bound of 3.4 rem gamma.  

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
pituitary adenoma and his exposure to ionizing radiation in 
service.  In an August 1995 Memorandum, the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
concluded that it was unlikely that the veteran's pituitary 
adenoma could be attributed to exposure to ionizing radiation 
in service.  In reaching this conclusion, it was noted that 
pituitary adenomas should be considered as endocrine 
neoplasms rather than as brain tumors, based on the cells of 
origin.  However, because of their intracranial location, 
pituitary tumors were sometimes included with neoplasms of 
the brain and central nervous system. Scientific studies have 
indicated that the brain was relatively sensitive to the 
carcinogenic effects of radiation, although the dose 
relationship was uncertain, and many of the studies cited 
related to exposure in utero or during childhood.  Most of 
the post-natal studies involved average radiation doses of 15 
rads or more to the brain.  It was also pointed out that 
radiation was not cited as an etiologic factor in the 
development of pituitary tumors and that the development of 
secondary central nervous system malignancies was small after 
prior radiation therapy.

Pursuant to the Board's March 1996 REMAND, the veteran was 
afforded a general medical examination by VA in September 
1998.  A report from that examination included a diagnosis of 
status post benign pituitary gland tumor excision in 1978. 
The examiner, however, did not mention the etiology or date 
of onset of the tumor.

In a December 1999 statement, the veteran wrote that the 
pituitary gland is part of the brain.  He submitted an entry 
from a medical dictionary to demonstrate that the pituitary 
gland is located in the hypothalamus region of the brain, 
which acts through connections with the medulla oblongata.

A December 1988 letter to the veteran from the Defense 
Nuclear Agency, received at the RO in August 2000, noted its 
receipt of the veteran's plutonium bioassay results from 
Brookshaven National Laboratory; that his reported reading 
was 8 attocuries; and that such reading is statistically 
indistinguishable from background readings, which can range 
as high as 85 attocuries.  

A February 2002 letter from William Jones, M.D., reflects 
that this private physician reviewed the VA claims file, 
including various radiation dosage estimates and subjective 
reports of respiratory problems and other maladies in 
service.  Dr. Jones wrote that the medical literature shows 
that a pituitary tumor such as chromophobe adenoma is a slow 
developing tumor that grows over the span of many years and 
grows to a large size before being discovered.  Dr. Jones 
wrote that "[i]t is clear that this type of tumor can arise 
as a result of exposure to ionizing radiation," which he 
wrote was supported by documentation in the VA claims file 
indicating that these tumors were radiogenic.  He offered the 
opinion that it was "as likely as not that the veteran's 
brain tumor (pituitary adenoma) was a direct result of his 
exposure to ionizing radiation while in the service."

In addition to the above evidence, the Board has also 
considered several statements from the veteran in support of 
his claim.  At an RO hearing held in April 1989, the veteran 
testified that he had been exposed to high levels of 
radiation during Operation GREENHOUSE.  The veteran based 
this conclusion on the fact that he experienced numerous 
symptoms while stationed on Eniwetok, including respiratory 
problems and vomiting blood.  He related that a Geiger 
counter showed extremely high levels of radiation while he 
was there.  He also testified that the surgeon who resected 
the pituitary tumor in 1978 had no doubt that the tumor 
developed as a result of radiation exposure; however, no 
written statement to that effect was ever provided.  In 
several letters, the veteran wrote that he wore shorts and 
short-sleeved shirts during this period, no special 
precautions were taken to protect them from the nuclear 
fallout, a Geiger counter registered the highest readings 
during this time, and that in 1978 a Geiger counter measured 
high levels of radiation on several items that he had sent to 
his wife while he was stationed on Eniwetok.  He wrote that 
after Operation GREENHOUSE, while at the nuclear bomb plant 
in New Mexico, he stood military police duty without wearing 
a dosimeter badge or protective clothing.  


II.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a benign 
chromophobe adenoma of the pituitary gland.  The Board notes 
that there is no evidence showing that the veteran's 
pituitary adenoma began either in service or during the one-
year presumptive period after service.  See 38 C.F.R. § 
3.307, 3.309(a).  In fact, it appears from the record that 
this tumor was first detected in 1976, approximately twenty-
four years after his separation from service.  In this 
regard, the Board notes the veteran's contention that his 
current benign chromophobe adenoma of the pituitary gland is 
a type of brain tumor.  The Medical Dictionary entry 
submitted by the veteran in support of his claim demonstrates 
the intracranial location of the pituitary gland in the 
hypothalamus of the brain.  The August 1995 VA medical 
opinion also reflects that, because of their intracranial 
location, pituitary tumors are sometimes included with 
neoplasms of the brain and central nervous system.  Even 
construing the veteran's pituitary tumor as a brain tumor for 
purposes of applying the one-year presumptive period, 
primarily because of the intracranial location in the 
hypothalamus of the brain, such would not result in a grant 
of service connection because the evidence demonstrates that 
the pituitary tumor had its onset many years after service 
separation.  See 38 C.F.R. § 3.309(a).

The Board also points out that neither pituitary adenoma nor 
noncancerous tumors of the brain or central nervous system 
are diseases specific to radiation-exposed veterans listed 
under 38 C.F.R. § 3.309(d), which provides a lifetime 
presumption of service connection for radiation-exposed 
veterans.

The weight of the evidence is also against the veteran's 
claim under the provisions of 38 C.F.R. § 3.311.  Pituitary 
adenoma, which is included in the list of radiogenic diseases 
under 38 C.F.R. § 3.311 as a tumor of the brain, first became 
manifest in 1976, over 5 years after in-service exposure to 
ionizing radiation.  Notwithstanding the veteran's 
contention, the fact that pituitary adenoma is a potentially 
radiogenic disease, which manifested more than 5 years after 
service, together with evidence of exposure to ionizing 
radiation during service, does not, in and of itself, 
establish entitlement to service connection.  The Board must 
consider all relevant factors, including the amount of 
radiation exposure and, more importantly, whether the 
evidence of record supports the contended etiological 
relationship between the veteran's service - specifically, to 
the veteran's exposure to ionizing radiation in service - and 
the subsequent development of pituitary adenoma.

There is both favorable and unfavorable medical opinion 
evidence regarding the relationship between the veteran's 
current benign chromophobe adenoma of the pituitary gland and 
exposure to radiation in service.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
Court has indicated that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given 
the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).

The medical etiology evidence weighing in favor of the 
veteran's claim includes the recently submitted February 2002 
medical opinion by Dr. Jones that "it is as likely as not" 
that the veteran's current pituitary adenoma resulted from 
exposure to ionizing radiation during service.  Dr. Jones' 
curriculum vitae reflects that he was eligible to sit for 
internal medicine boards, but does not reflect any particular 
expertise in oncology or with radiation dosage estimates or 
disorders associated with radiation exposure.  Dr. Jones 
indicated in his letter that he had reviewed the claims file 
and dosimeter readings, but he did not call into question the 
dosage estimates or provide any alternative opinion as to 
dosage estimates.  Neither is there any indication that Dr. 
Jones has followed or treated the veteran for his pituitary 
adenoma, or that he has any personal knowledge of the 
veteran's clinical course.  In addition, he has acknowledged 
that his opinion is based, in part, upon subjective reports 
of respiratory problems and other maladies such as vomiting 
of blood.  

The basis for Dr. Jones' opinion appears to be reliance on 
unspecified documentation in the claims file which he 
indicated shows that the brain or pituitary tumors are 
radiogenic.  A review of the evidence of record includes 
reference to studies which show that the brain is relatively 
sensitive to the carcinogenic effects of radiation; however, 
these studies are also indicated to involve average radiation 
doses of 15 rads or more to the brain.  The unchallenged 
dosage estimate in the veteran's case, as reflected in the 
April 1995 letter from the Defense Nuclear Agency, reflects 
that the veteran's internal exposure potential was 
significantly less, estimated to be about 0.150 rem (50 year) 
committed dose to the brain.

The August 1995 Memorandum submitted by the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
cites a study which does not include radiation as an 
etiologic factor in the development of pituitary tumors.  Not 
inconsistent with this finding, the Board has also considered 
the veteran's citation to the American Medical Association's 
Family Medical Guide entry on "Pituitary Tumors" for the 
proposition that the reason for the occurrence of pituitary 
tumors is unknown.  By its own terms, this opinion is of 
virtually no probative value, as it does not demonstrate any 
likelihood that pituitary tumors are etiologically related to 
exposure to ionizing radiation.

The medical etiology opinion weighing against the veteran's 
claim is the August 1995 Memorandum submitted by the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards.  Based on a review of record, the 
Assistant Chief Medical Director concluded that it was 
"unlikely that the veteran's pituitary adenoma could be 
attributed to exposure to ionizing radiation in service."  
The Assistant Chief Medical Director for Public Health and 
Environmental Hazards reflects more expertise in the area of 
diseases etiologically attributable to exposure to ionizing 
radiation in service.  This opinion was also based on 
specific dosage exposure estimates by the Defense Nuclear 
Agency and reference to specific published studies, including 
studies reflecting the absence of evidence showing a 
relationship between exposure to ionizing radiation and 
development of pituitary tumors.

For these reasons, the Board finds that the August 1995 
medical opinion by the Assistant Chief Medical Director for 
Public Health and Environmental Hazards outweighs the 
February 2002 opinion by Dr. Jones.  The weight of the 
competent medical evidence of record demonstrates that the 
veteran's benign chromophobe adenoma of the pituitary gland 
is not etiologically related to his exposure to ionizing 
radiation or to any other incident of service.  For these 
reasons, the Board finds that benign chromophobe adenoma of 
the pituitary gland was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311; 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).

In reaching its decision, the Board has considered the 
veteran's own statements that his benign chromophobe adenoma 
of the pituitary gland is related to ionizing radiation 
exposure in service; however, the Court has specifically held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
pituitary adenoma, his lay statements are of little probative 
value and cannot serve as a basis for granting service 
connection for a benign chromophobe adenoma of the pituitary 
gland.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a benign chromophobe adenoma of the pituitary 
gland, including as a result of exposure to ionizing 
radiation.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a benign chromophobe adenoma of the 
pituitary gland, to include as a result of exposure to 
ionizing radiation, is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



